Exhibit 10.2

 

HF FINANCIAL CORP.

2002 STOCK OPTION AND INCENTIVE PLAN

 

RESTRICTED STOCK AGREEMENT

 

 

THIS AGREEMENT, entered into as of the Grant Date (as defined in paragraph 1),
by and between the Participant and HF Financial Corp. (the “Company”);

 

WITNESSETH THAT:

 

WHEREAS, the Company maintains the HF Financial Corp. 2002 Stock Option and
Incentive Plan (the “Plan”), which is incorporated into and forms a part of this
Agreement, and the Participant has been selected by the committee administering
the Plan (the “Committee”) or the Chairman of the Company’s Board of Directors
as its delegate to receive a grant of Restricted Stock under the Plan;

 

NOW, THEREFORE, IT IS AGREED, by and between the Company and the Participant, as
follows:

 

1.                                       Terms of Grant.  For following terms
used in this Agreement shall have the meanings set forth in this paragraph 1:

 

(a)                                  The “Participant” is _______________.

 

(b)                                 The “Grant Date” is _______________.

 

(c)                                  The “Restricted Period” is the period
beginning on the Grant Date and ending on the date set forth on Exhibit A (the
“Vesting Date”), provided that the Participant continues in continuous
employment with the Company to the end of the Restricted Period.

 

(d)                                 The number of shares of “Restricted Stock”
granted under this Agreement shall be _______________ shares.  Shares of
“Restricted Stock” are shares of Stock granted under this Agreement and are
subject to the terms of this Agreement and the Plan.

 

All shares of “Restricted Stock” granted under this Agreement shall be fully
vested and nonforfeitable as of the Vesting Date, that is, upon the expiration
of the Restricted Period.

 

Other terms used in this Agreement are defined pursuant to paragraph 6 or
elsewhere in this Agreement.

 

2.                                       Grant.  As of the Grant Date specified
in this Agreement, the Participant is granted the number of shares of Restricted
Stock set forth in paragraph 1.

 

3.                                       Dividends and Voting Rights.  The
Participant shall be entitled to receive any dividends paid with respect to
shares of Restricted Stock that become payable during the Restricted Period;
provided, however, that no dividends shall be payable to or for the benefit of
the Participant with respect to record dates occurring prior to the Grant Date,
or with respect to record dates occurring on or after the date, if any, on which
the Participant has forfeited the Restricted Stock.  The Participant shall be
entitled to vote the shares of Restricted Stock during the Restricted Period to
the same extent as would have been applicable to the Participant if the
Participant’s rights in the shares were unrestricted; provided, however, that
the Participant shall not be entitled to vote the shares with respect to record
dates for such voting rights arising prior to the Grant Date, or with respect to
record dates occurring on or after the date, if

 


 

any, on which the Participant has forfeited the Restricted Stock.

 

4.                                       Deposit of Shares of Restricted Stock. 
Each certificate issued in respect of shares of Restricted Stock granted under
this Agreement shall be registered in the name of the Participant.  The grant of
Restricted Stock is conditioned upon the Participant endorsing in blank a stock
power for the Restricted Stock.

 

5.                                       Transfer and Forfeiture of Shares.  If
the Participant’s Date of Termination (as defined below) does not occur during
the Restricted Period, then, at the end of the Restricted Period, the
Participant shall become vested in all rights in the shares of Restricted Stock,
and shall own the shares free of all restrictions otherwise imposed by this
Agreement.  The Participant shall be vested in the shares of Restricted Stock,
and shall own the shares free of all restrictions otherwise imposed by this
Agreement, prior to the end of the Restricted Period, as follows:

 

(a)                                  If the Participant’s Date of Termination
occurs by reason of the Participant’s death, total or partial Disability or
normal or early retirement and prior to the expiration of the Restricted Period,
such portion of such shares of Restricted Stock awarded to such Participant
which at the time of such Date of Termination is subject to the restrictions
imposed by paragraph 1(c) as shall be equal to the portion of the Restricted
Period with respect to such shares which shall have elapsed at the time of such
termination of Continuous Service shall be free of restrictions and shall not be
forfeited.

 

(b)                                 If (i) a Change in Control, as defined in
Section 14 of the Plan, occurs prior to the end of the Restricted Period,
(ii) the Participant’s Date of Termination does not occur before the Change in
Control date and (iii) the Continuous Service of Participant for the Company or
for any Affiliate is involuntarily terminated for whatever reason, at any time
within eighteen months after a Change in Control the Restricted Period shall
lapse upon such termination and all unvested shares of Restricted Stock shall
immediately be fully vested, nonforfeitable and free of all restrictions on
transferability except as specified in the Plan or the Company’s bylaws.

 

Shares of Restricted Stock may not be sold, assigned, transferred, pledged or
otherwise encumbered until the expiration of the Restricted Period.

 

(c)                                  Each certificate in respect of share of
Restricted Stock awarded under the Plan shall be registered in the name of the
Participant and deposited by the Participant, together with a stock power
endorsed in blank, with the Corporation and shall bear the following (or a
similar) legend:

 

“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) contained
in the 2002 Stock Option and Incentive Plan of HF Financial Corp. and an
Agreement entered into between the registered owner and HF Financial Corp. 
Copies of such Plan and Agreement are on file in the offices of the Secretary of
HF Financial Corp., 225 South Main Avenue, Sioux Falls, South Dakota, 57102.”

 

6.                                       Definitions.  For purposes of this
Agreement, the terms used in this Agreement shall be subject to the following:

 

(a)                                  Date of Termination.  The Participant’s
“Date of Termination” shall be the first day occurring on or after the Grant
Date on which the Participant is not employed by the Company or any Subsidiary,
regardless of the reason for the termination of employment; provided that a
termination of employment shall not be deemed to occur by reason of a transfer
of the Participant between the Company and a Subsidiary or between two
Subsidiaries; and further provided that the Participant’s employment shall not
be considered terminated while the Participant is on a leave of absence from the
Company or a Subsidiary approved by the Participant’s employer.  If, as a result
of a sale or other transaction, the Participant’s employer ceases to be a
Subsidiary (and the Participant’s employer is or becomes an entity that is
separate from the Company), the occurrence of such transaction shall be treated
as the

 


 

Participant’s Date of Termination caused by the Participant being discharged by
the employer.

 

(b)                                 Disability.  Except as otherwise provided by
the Committee, the Participant shall be considered to have a “Disability” during
the period in which the Participant is unable, by reason of a medically
determinable physical or mental impairment, to engage in any substantial gainful
activity, which condition, in the opinion of a physician selected by the
Committee, is expected to have a duration of not less than 120 days.

 

(c)                                  Plan Definitions.  Except where the context
clearly implied or indicates the contrary, a word, term, or phrase used in the
Plan is similarly used in this Agreement and the definitions in the Plan are
incorporated in this Agreement by reference and apply as if they were defined in
this Agreement.

 

7.                                       Heirs and Successors.  This Agreement
shall be binding upon, and inure to the benefit of, the Company and its
successors and assigns, and upon any person acquiring, whether by merger,
consolidation, purchase of assets or otherwise, all or substantially all of the
Company’s assets and business.  If any rights of the Participant or benefits
distributable to the Participant under this Agreement have not been exercised or
distributed, respectively, at the time of the Participant’s death, such rights
shall be exercisable by the Designated Beneficiary, and such benefits shall be
distributed to the Designated Beneficiary, in accordance with the provisions of
this Agreement and the Plan.  The “Designated Beneficiary” shall be the
beneficiary or beneficiaries designated by the Participant in a writing filed
with the Committee in such form and at such time as the Committee shall
require.  If a deceased Participant fails to designate a beneficiary, or if the
Designated Beneficiary does not survive the Participant, any rights that would
have been exercisable by the Participant and any benefits distributable to the
Participant shall be exercised by or distributed to the legal representative of
the estate of the Participant.  If a deceased Participant designates a
beneficiary but the Designated Beneficiary dies before the Designated
Beneficiary’s exercise of all rights under this Agreement or before the complete
distribution of benefits to the Designated Beneficiary under this Agreement,
then any rights that would have been exercisable by the Designated Beneficiary
shall be exercised by the legal representative of the estate of the Designated
Beneficiary, and any benefits distributable to the Designated Beneficiary shall
be distributed to the legal representative of the estate of the Designated
Beneficiary.

 

8.                                       Administration.  The authority to
manage and control the operation and administration of this Agreement shall be
vested in the Committee, and the Committee shall have all powers with respect to
this Agreement as it has with respect to the Plan.  Any interpretation of the
Agreement by the Committee and any decision made by it with respect to the
Agreement is final and binding.

 

9.                                       Plan Governs.  Notwithstanding anything
in this Agreement to the contrary, the terms of this Agreement shall be subject
to the terms of the Plan, a copy of which may be obtained by the Participant
from the office of the Secretary of the Company.

 

10.                                 Amendment.  This Agreement may be amended by
written Agreement of the Participant and the Company, without the consent of any
other person.

 


 

IN WITNESS WHEREOF, the Participant has executed this Agreement, and the Company
has caused these presents to be executed in its name and on its behalf, all as
of the Grant Date.

 

 

PARTICIPANT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HF FINANCIAL CORP.

 

 

 

 

 

By:

 

 

 

  Curtis L. Hage

 

Its:

  Chairman, President & CEO

 


 

EXHIBIT A

 

HF FINANCIAL CORP.

2002 Stock Option Plan

 

Restricted Stock Agreement

 

The following schedule shall apply to the vesting of shares of restricted stock
under this Agreement.  At the time shares of stock become vested and the
restricted period expires, the provisions of the Agreement and of the Plan as to
transferability apply without limitation.

 

 

 

Cumulative Percentage

 

 

 

of

Actual Number

 

Date

Covered Shares Which

of Shares

 

 

Become Vested

 

 

 

 

33.33%

 

 

 

 

33.33%

 

 

 

 

33.33%

 

 